                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 HAVENBEDRIJF ROTTERDAM N.V.                                           CIVIL ACTION

 VERSUS                                                                NO. 18-6893

 NATIONAL CHEMICAL CARRIERS LTD. CO.                                   SECTION “A” (4)


                                     ORDER AND REASONS

       The following motion is before the Court: Motion to Dismiss or Transfer (Rec.

Doc. 21) pursuant to the doctrine of forum non conveniens. This motion was filed by the

Defendant National Chemical Carriers Ltd. Co. (“NCC”). Plaintiff Havenbedrijf Rotterdam

N.A. (“the Port Authority”) opposes the motion. The motion, submitted for consideration on

August 21, 2019, is before the Court on the briefs without oral argument.

       I.      BACKGROUND

       Plaintiff is the Port Authority for the City of Rotterdam and is manager, operator, and

developer of the port in Rotterdam, located in the Netherlands. (Rec. Doc. 12, ¶ 2, Plaintiff’s

Amended Complaint). Plaintiff alleges that on June 23, 2018, a vessel owned by the

Defendant, named the M/T BOW JUBAIL, collided with a jetty in the Port of Rotterdam in

the Netherlands. Id. at ¶ 8. This crash ruptured one of the vessel’s fuel tanks and caused its

bunker fuel to spill into the water. Id. at ¶ 9.

       After the spill, the M/T BOW JUBAIL left Rotterdam without providing any type of

security to the Port Authority. (Rec. Doc. 23-1, p. 1, Plaintiff’s Motion for Judgment on the

Pleadings). However, the Port Authority discovered that the M/T BOW JUBAIL and its NCC

owned sister ship, the M/T BOW RIYAD, were headed to ports in the United States. Id. The

Port Authority then filed an in rem action to arrest the M/T BOW JUBAIL in Texas and an

action to attach the M/T BOW RIYAD. Id. at 1-2. The BOW RIYAD arrived in Louisiana first

                                             Page 1 of 6
and was attached in this District. Id. at 2. Subsequently, the Defendant provided the Plaintiff

with a Letter of Undertaking stating that the Defendant agreed to post security for

$34,000,000 and appear in this Court to respond to both the in personam claim secured by

the attachment of both ships and the in rem claim against the M/T BOW JUBAIL. Id. at 2.

       Plaintiff Port Authority claims that it has suffered approximately €28,750,000 of

damages consisting of cleanup costs, physical damage, economic loss, and potential claims

from third parties. (Rec. Doc. 15, ¶ 11, Plaintiff’s Amended Complaint).

       Having answered the Plaintiff’s complaint, Defendant NCC now moves this Court to

dismiss or transfer this case to the Netherlands pursuant to the doctrine of forum non

conveniens. (Rec. Doc. 21, Defendant’s Motion to Transfer).


       II.    DISCUSSION

       a. Governing Standards

       In resolving a forum non conveniens issue “the ultimate inquiry is where trial will best

serve the convenience of the parties and the ends of justice.” Syndicate 420 at Lloyd's

London v. Early Am. Ins. Co., 796 F.2d 821, 827 (5th Cir.1986) (quoting Koster v.

Lumbermen's Mut. Casualty Co., 330 U.S. 518, 527 (1947)). “The general principle of the

doctrine ‘is simply that a court may resist imposition upon its jurisdiction even when

jurisdiction is authorized.’” Dickson Marine Inc. v. Panalpina, Inc., 179 F.3d 331, 342 (5th

Cir.1999) (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507 (1947)).

       The first step in a forum non conveniens analysis is to determine whether there

exists an adequate and available alternative forum for resolution of the dispute. Syndicate

420 at Lloyd's London, 796 F.2d at 828 (citing Perusahaan Umum Listrik Negara Pusat v.




                                          Page 2 of 6
M/V Tel Aviv, 711 F.2d 1231, 1238 (5th Cir.1983)). The second step of the forum non

conveniens inquiry involves the balancing of public and private interest factors.

       The private interest factors to be considered by the Court relate primarily to the
       convenience of the litigants. They include:
               (1) the relative ease of access to sources of proof;
               (2) the availability of compulsory process to secure the attendance of
               witnesses;
               (3) the cost of attendance for willing witnesses;
               (4) all other practical problems that make trial of a case easy, expeditious and
               inexpensive.

       The public interest factors relevant to the analysis are:
               (1) the administrative difficulties flowing from court congestion;
               (2) the local interest in having localized controversies decided at home;
               (3) the familiarity of the forum with the law that will govern the case;
               (4) the avoidance of unnecessary problems of conflict of laws or the
               application of foreign law.
               Syndicate 420 at Lloyd's London, 796 F.2d at 831 (citing Piper Aircraft Co. v.
               Reyno, 454 U.S. 235, 241 n.6 (1981)).
       In balancing these public and private interest factors, the Fifth Circuit has

emphasized that “no one private or public interest factor should be given conclusive weight.”

Dickson Marine Inc., 179 F.3d at 342. Furthermore, a plaintiff's choice of forum is “entitled

to great weight in the balancing of factors, and unless the balance strongly favors the

defendants, the plaintiff's choice of forum should not be overturned.” Syndicate 420 at

Lloyd's London, 796 F.2d at 831 (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508

(1947)).1




1The Court notes that this presumption applies even in favor of foreign plaintiffs. See Perusahaan
Umum Listrik Negara Pusat v. M/V Tel Aviv, 711 F.2d 1231, 1240 (5th Cir. 1983).


                                            Page 3 of 6
        b. Analysis

        Here, for the first step of the forum non conveniens analysis, both parties have

identified the Netherlands as an available and alternative forum.2 Thus, this requirement is

satisfied.


        Next, the second step of the analysis requires this court to weigh the private and

public interest factors.

        The Defendant’s key contention for these private and public interest factors is that

the scene of the accident, and any relevant evidence, is located in the Netherlands. (Rec.

Doc. 21-2, p. 3, Defendant’s Motion to Dismiss or Transfer). Further, Dutch law will need to

be applied to resolve this case. (Rec. Doc. 40, p. 6, Defendant’s Reply). Lastly, all of the

parties’ witnesses will either be Dutch or foreign nationals, and the parties will need Dutch

experts to analyze the relevant evidence. Id. This will cause the parties to endure enormous

costs as they fly these witnesses and experts between New Orleans and the Netherlands.

(Rec. Doc. 21-2, p. 4, Defendant’s Motion to Dismiss or Transfer).

        Conversely, the Plaintiff contends that the Netherlands will be no more convenient

for the parties than the Eastern District of Louisiana. (Rec. Doc. 34, p. 10, Plaintiff’s

Opposition). The Plaintiff argues that most of its evidence is in the form of documentation

and invoices, which are kept primarily in English. Id. Further, because most of the

defendant’s witnesses are located in neither the Netherlands nor New Orleans, either forum

will be equally inconvenient. Id. at 11. Lastly, the Plaintiff contends that, because of the

strict liability imposed by the International Convention on Civil Liability for Oil Pollution


2
 The Plaintiff’s Opposition specifically states, “[t]hat the Netherlands meets this standard is not in
dispute here.” (Rec. Doc. 34, p. 4, Plaintiff’s Opposition). The Defendant also agrees with this
position. (Rec. Doc. 21-2, p. 2, Defendant’s Motion to Dismiss or Transfer).


                                              Page 4 of 6
Damage, this Court will only need to calculate damages instead of applying or interpreting

complex Dutch law. Id. at 13-14.

          After considering the parties’ arguments and the relevant public and private interest

factors, this Court finds that the Defendant has overcome its burden of proving why this

case should be heard in the Netherlands instead of New Orleans. 3 For instance, none of the

parties, witnesses, or sources of proof reside in the Eastern District of Louisiana, or in this

country. Furthermore, the Eastern District possesses no public interest in seeing this action

proceed to trial in its forum. Like previous Fifth Circuit cases, Plaintiff Port Authority’s sole

meaningful interest in retaining jurisdiction in the Eastern District is satisfied by a conditional

dismissal, namely, requiring the security described in the Defendant’s Letter of Undertaking

to be transferred to a competent Dutch court. See M/V Tel Aviv, 711 F.2d at 1238-39; Veba-

Chemie A.G. v. M/V Getafix, 711 F.2d 1243, 1249 (5th Cir. 1983); (Rec. Doc. 23-2,

Defendant’s Letter of Undertaking). Lastly, this Court is unpersuaded by the Plaintiff’s

arguments that some of its evidence will be in Dutch instead of English and that the

Netherlands and New Orleans will both be equally burdensome for the witnesses in this

case. More specifically, because this incident happened entirely in the Netherlands, it

should be litigated there. Thus, this Court chooses to exercise its discretion by dismissing

this case under forum non conveniens.4



3As an aside, the Court notes that the existence of Rule B and C attachments do not always place a
heightened burden on defendants like NCC. Although the Plaintiff stated that a defendant in NCC ‘s
position must prove an inconvenience “tantamount to injustice,” this is not the case. (Rec. Doc. 34,
p. 7, Plaintiff’s Opposition). Instead, as noted by Fifth Circuit precedent, defendants only must
overcome this heightened standard when plaintiffs lack an adequate and available alternative forum.
M/V Tel Aviv, 711 F.2d at 1238-39. However, and like in M/V Tel Aviv, this problem does not exist
here because NCC posted security which will transfer to the alternative forum, namely, the
Netherlands, upon this Court’s conditional dismissal. See id. at 1239; (Rec. Doc. 23-2, Defendant’s
Letter of Undertaking).
4
    This Court also notes that the Plaintiff’s own Terms and Conditions seems to suggest its desire to

                                               Page 5 of 6
       Accordingly, and for the foregoing reasons;


       IT IS ORDERED that the Motion to Dismiss or Transfer (Rec. Doc. 21) filed by the

Defendant National Chemical Carriers Ltd. Co. is GRANTED. This matter is dismissed

without prejudice. However, this dismissal is conditioned on the willingness of the

Defendant National Chemical Carriers Ltd. Co to (1) submit to the jurisdiction of the proper

Dutch court for any action the Plaintiff commences in the Netherlands, based on these

facts, within 90 days from the date of this Order, (2) waive any applicable statute of

limitation periods, except those which can be raised in the present action, and (3) transfer

the security noted in the Defendant’s Letter of Undertaking (Rec. Doc. 23-2) to the

appropriate Dutch forum where the Plaintiff Havenbedrijf Rotterdam N.A. files suit. If the

Defendant fails to follow any of these three requirements, this failure will be deemed to

constitute “any other reason that justifies relief” under Federal Rule of Civil Procedure

60(b)(6) for relief for the judgment upon motion by the Plaintiff. In this event, this Court shall

retain jurisdiction over this matter, and, if necessary, set aside the judgment and restore this

case to the trial docket.

       IT IS FURTHER ORDERED that the Plaintiff's Motion for Judgment on the

Pleadings (Rec. Doc. 23) is DENIED as MOOT.

       September 16, 2019

                                                       _______________________________
                                                                JAY C. ZAINEY
                                                        UNITED STATES DISTRICT JUDGE



litigate disputes exclusively in the Netherlands. The relevant provision notes that “[t]he competent
court in the district of Rotterdam will have in the first instance exclusive competence over any
disputes that may arise in connection with these General Terms and Conditions.” Rec. Doc. 21-2, p.
7, (Defendant’s Motion to Dismiss or Transfer) (emphasis added).


                                            Page 6 of 6
